Order of disposition, Family Court, New York County (Leah Marks, J.), entered October 25, 1995, which, inter alia, placed the subject children with the Commissioner of Social Services for a period of up to 12 months, following a fact-finding determination that appellant had abused and neglected them, unanimously affirmed, without costs.
The record shows that appellant, the subject children’s grandmother, had engaged in many different aspects of child-rearing on a daily basis, and was therefore the "functional equivalent” of the children’s parent who could be properly charged with their abuse and neglect (see, Matter of Yolanda D., 88 NY2d 790, 795). The loco parentis test urged by appellant has been specifically rejected by the Court of Appeals (supra, at 796). Concur—Sullivan, J. P., Rosenberger, Wallach and Williams, JJ.